     Case 1:20-cr-00464-MHC-LTW Document 38 Filed 05/27/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


UNITED STATES OF AMEMCA

V.                                            CRIMINAL ACTION FILE

LUCIANO TORCHIA,                               NO. 1:20-CR-464-MHC-LTW

       Defendant.



                                       ORDER

      This action comes before the Court on the Report and Recommendation


("R&R") of Magistrate Judge Linda T. Walker [Doc. 35] recommending that

Defendant's Motion to Dismiss Based on an Insufficient Indictment [Doc. 22] be

denied but that Defendant's Motion to Dismiss Indictment for Failure to State an

Offense [Doc. 23] be granted. The Order for Service of the R&R [Doc. 36]

provided notice that, in accordance with 28 U.8.C. § 636(b)(l), the parties were

authorized to file objections within fourteen (14) days of the receipt of that Order.

No objections have been filed within the time period permitted by the Order.

      Absent objection, the district court judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge,"


28 U.S.C. § 636(b)(l). Based upon the absence of objections to the R&R, in
     Case 1:20-cr-00464-MHC-LTW Document 38 Filed 05/27/21 Page 2 of 2




accordance with 28 U.S.C. § 636(b)(l), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (llth Cir. 1983). The Court

finds no plain error and that the R&R is supported by law.

      The Court APPROVES AND ADOPTS the Final Report and

Recommendation [Doc. 35] as the opinion and order of the Court. It is hereby

ORDERED that Defendant's Motion to Dismiss Based on an Insufficient

Indictment [Doc. 22] is DENIED but that Defendant's Motion to Dismiss

Indictment for Failure to State an Offense [Doc. 23] is GRANTED.

      IT IS SO ORDERED this ^/^-day of May, 2021.




                                      MARKH.COHEN
                                      United States District Judge
